PER CURIAM.
The plaintiff, Harris, Evans, Berg, Morris & Rogers, P.C., appealed from an order dismissing its complaint as to the City of Birmingham. When it filed its notice of appeal, another defendant, Birmingham-Jefferson County Transit Authority, had a motion to dismiss pending before the trial court. It is clear from the record that the notice of appeal was from a nonfinal order. See Rule 54(b), Ala.R.Civ.P.
The appeal is dismissed.
DISMISSED.
HORNSBY, C.J., and MADDOX, SHORES, HOUSTON and KENNEDY, JJ„ concur.